LAW OFFICES OF

KENNETH P. JACOBUS

A PROPESSIGNAL CORPORATION

310 K Street, Suite 200

ANCHORAGE AK 99501-2064

TELEPHONE (907) 277-3333

= BBE S

Co co 7; oO OF ® Co Ne

kettle
eo © 3 & Oo F © BD Fe OS

e 8 ER

 

 

Kenneth P. Jacobus, Esq.

KENNETH P. JACOBUS, P.C.

310K Street, Suite 200

Anchorage, AK 99501-2064

(907) 277-3333 or 250-1589 (cellular)
jacobuskenneth@gmail.com

Attorney for Charles E, Burnett

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA AT ANCHORAGE
CHARLES E. BURNETT
Plaintiff,
vs.

CENTRAL BANK OF BELIZE and
GUSTAVO MANUEL VASQUEZ, Governor

)
)
)
) COMPLAINT
)
Defendants. )
)

4

Case No.

 

 

Plaintiff, Charles E. Burnett, by and through his attorneys of record, Kenneth P.
Jacobus, P.C., complains against the defendants, Central Bank of Belize and Gustavo Manuel
Vasquez, Governor, as follows:

JURISDICTION

1. This Court has jurisdiction of this case pursuant to 28 U.S.C. §1332(a\(2), as an
action between a citizen of the United States and Alaska, and citizens or subjects of a foreign
state. Jurisdiction is specific jurisdiction, applicable to the transactions which are the subject
of and related to this litigation.

PARTIES

2. Charles E. Burnett is an individual, a citizen of the United States, resident of the

Case 3:21-cv-00144-HRH Document1 Filed 06/14/21 Page 1 of 4

 
LAW OFFICES OF

KENNETH P. JACOBUS

310 EK Street, Suite 206
ANCHORAGE AK 99501-2064

TELEPHONE (907) 277-3333

~ 8 BS RS

oo fof ss & Gt m@ G8 Noe

ee ek ek lt eke
© aon oO C8 fF GO WH = ©

&

88

 

 

State of Alaska.

3. The Central Bank of Belize is a financial institution with its headquarters in Belize
City, Belize. Gustavo Manuel Vasquez is a citizen of Belize and governor of the Central
Bank of Belize.

SUBSTANTIVE ALLEGATIONS

4. Charles E. Burnett is the owner of Nine Hundred Eighty Four Thousand, Six
Hundred Forty Eight and 59/100 ($984,648.59) Belize Dollars, which was deposited in the
Central Bank of Belize and is presently under its control.

5. The Central Bank of Belize is the financial institution in Belize that is authorized
to handle foreign exchange and the transfer of funds from Belize to foreign banks. These
funds were transferred from Atlantic Bank in Belize to the Central Bank of Belize for the
sole purpose of transferring these funds to Charles E. Burnett in Alaska.

6. This transfer took place no later than November, 2020, and might have taken place
months earlier. |

7. Mr. Burnett has paid various taxes and fees, demanded from time to time by the
Central Bank of Belize, in full. These taxes and fees were represented to Mr. Burnett as
necessary payments in order to have his funds transferred to him in Alaska.

8. It is our understanding that the transfer of the funds must be initiated by the
Central Bank of Belize, and the funds then pass through the Bank of India, then to a Swiss
bank, then to a New York Bank, and then to Alaska. Months have gone by, and despite
regular requests, the Central Bank of Belize has not initiated the funds transfer or paid
Charles E. Burnett the funds to which he is entitled. Charles E. Burnett was entitled to those
funds months ago, and is entitled to them now.

9. The funds used to pay these taxes and fees to release the funds were not generated

in Belize, but were funds belonging to citizens of the United States and were paid to the

Case 3:21-cv-00144-HRH Document1 Filed 06/14/21 Page 2 of 4

 
LAW OFFICES OF

KENNETH P. JACOBUS

A PROFESSIONAL CORPORATION

310 K Strect, Satis 200
ANCHORAGE AK 99501-2064

TELEPHONE (907) 277-3333

®SRkREBBRRS B

oo © 1 & ce &® tf N

eek ek ek tek eked
on fo OF & WU UO

 

 

Central Bank of Belize from Fairbanks, Alaska.

10. The exchange rate from Belize Dollars to United States Dollars for the last 180
days was an average of 0.49611. As of June 13, 2021, the exchange rate was 0.49628.

11. Gustavo Manuel Vasquez, as governor of the Central Bank of Beélize, is
responsible for these actions by the bank and has the power to solve the problem and get Mr.
Burnett’s funds forwarded to him.

RELIEF REQUESTED

WHEREFORE, Charles E, Burnett requests the following relief:

(A) The entry of a judgment against the Central Bank of Belize and Gustavo Manuel
Vasquez, in the amount of $984,648.59 Belize Dollars, also expressed as the appropriate
amount of United States Dollars, representing the deposit to which Mr. Burnett is entitled.

(B) To the judgment requested in (a) above, the following amounts should be added:

(a) Interest at the legal rate for the period of time that the defendants have held Mr.
Burnett’s funds, |

(b) Any loss to Mr. Burnett caused by any change in the exchange rate between the
date that the defendants received the funds and the date that they actually transfer the funds
to Mr. Burnett, as requested in this lawsuit,

(c) A refund of any charges and fees paid to defendants for their services in this
matter (excepting charges mandated by the government of Belize, possibly such as taxes).

(d) An award of costs and full attorney fees for being required to commence and
maintain this action.

(C) An order directing that the Central Bank of Belize, and Gustavo Manuel Vasquez
pay, without further delay, the amount determined in (A) above, either directly to Mr. Burnett
or initiate the transfer of this amount through appropriate international banking channels and

insure that there is no delay in the process.

Case 3:21-cv-00144-HRH Document1 Filed 06/14/21 Page 3 of 4

 
LAW OFFICES OF
KENNETH P. JACOBUS

oOo co a © Tm &® & NO

eek ede kt
os aa ® & NW = ©

BRS S&S

es

 

 

(D) Any orders that might be necessary for Charles E. Burnett to enforce this decision
in the United States, Belize or another country, to authorize him to do so if necessary.
(E) An award granting such and further relief as may be just and proper.

DATED this 14th day of June, 2021.

 

Case 3:21-cv-00144-HRH Document1 Filed 06/14/21 Page 4 of 4

 
